 



EXHIBIT 10.1
AMENDMENT N°1
THIS AMENDMENT TO THE SHARE PURCHASE AGREEMENT DATED FEBRUARY 13, 2008 (the
“Share Purchase Agreement”) DATED AS OF APRIL 1, 2008 IS ENTERED INTO BY AND
BETWEEN:
(i) Thales SA, a société anonyme incorporated and operating under the laws of
the Republic of France, whose registered office is located at 45, rue de
Villiers, 92200 Neuilly sur Seine, France, registered under number 552 059 024
RCS Nanterre (“Thales”),
(ii) Thales Holding GmbH, a Gesellschaft mit beschraenkter Haftung incorporated
and operating under the laws of Germany, whose registered office is located at
Unter der Linden 21, 100117 Berlin, Germany (“Thales Germany”),
(iii) Thales UK Limited, a company incorporated and operating under the laws of
England and Wales, whose registered office is located at 2 Dashwood Lang Road,
The Bourne Business Park, Addlestone, Nr Weybridge, Surrey, KT15 2NS, England
(Company n°868273) (“Thales UK”) (Thales, Thales Germany, and Thales UK, each a
“Seller,” and collectively, “Sellers”), on the one hand, and
(iv) Hypercom Corporation, a corporation incorporated under the laws of the
State of Delaware, whose principal office is located at 2851 W. Kathleen Road,
Phoenix, Arizona, USA 85053, (“Buyer”), on the other hand.
Sellers and Buyer shall be collectively referred to as the “Parties” and
individually as a “Party”.
W I T N E S S E T H:
     WHEREAS, the Parties have entered on February 13, 2008 into a share
purchase agreement in relation to the contemplated sale and purchase of Thales
e-Transactions SA, Thales e-Transactions España, Thales E-Transactions GmbH and
Thales E-Transactions Ltd. by and between the Buyer and the Sellers.
     WHEREAS, on March 26, 2008 Thales has delivered to the Buyer the Estimated
Working Capital Statement in accordance with the Share Purchase Agreement and
Buyer has requested Thales to make certain modifications to the Estimated
Working Capital Statement.
     WHEREAS, in consideration of the foregoing and other good and valid
consideration, the Parties wish to modify the Share Purchase Agreement as
follows.

-1-



--------------------------------------------------------------------------------



 



NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:
ARTICLE 1 — DEFINITIONS
     All capitalized terms used and not defined in this amendment (the
“Amendment”) shall have the meaning ascribed to them in the Share Purchase
Agreement.
ARTICLE 2 — ESTIMATED AND FINAL WORKING CAPITAL STATEMENT
     The Estimated Working Capital Statement attached as Exhibit A hereto
showing Companies Working Capital of €8,009,000, shall constitue the Estimated
Working Capital Statement for purposes of the Share Purchase Agreement and the
Closing Purchase Price.
     The Final Closing Working Capital Statement shall set forth the Companies
Working Capital as calculated in Exhibit A hereto.
ARTICLE 3 — MODIFICATION TO THE SHARE PURCHASE AGREEMENT
     The provisions of Section 1.3(b)(vii) of the Share Purchase Agreement shall
be entirely replaced by the following:
     “If and to the extent that the Final Closing Working Capital as set forth
in the Conclusive Closing Working Capital Statement is in excess €8,009,000,
then the Closing Purchase Price shall be increased by a net amount equal to the
difference between the Final Closing Working Capital and €8,009,000. For the
avoidance of doubt, no increase of the Closing Purchase Price shall occur unless
the Final Closing Working Capital is greater than €8,009,000.
     If and to the extent that the Final Closing Working Capital as set forth in
the Conclusive Closing Working Capital Statement is less than €0, then the
Closing Purchase Price shall be decreased of the amount by which the Final
Closing Working Capital is less than €0. For the avoidance of doubt, no decrease
of the Closing Purchase Price shall occur unless the Final Closing Working
Capital is less than €0. If the Final Closing Working Capital is €0 or more and
€8,009,000 or less, then no adjustment to the Closing Purchase Price will be
made.
     Any net adjustment resulting in an increase from the Closing Purchase Price
shall be paid by Buyer to Seller as provided in Section 1.4 and any net
adjustment resulting in a decrease from the Closing Purchase Price shall be paid
by Seller to Buyer as provided in Section 1.4.”
ARTICLE 4 — OTHER AGREEMENT
     The Parties agree that if and when any amount is received by Thales with
respect to invoices number 0803040, 0803041, 0803054 and 0803075 originally
issued by Thales e-Transactions Espana and, subsequently the receivables of such
invoices are assigned to Thales, such amount shall be treated as a reduction of
the Closing Purchase Price to be paid by Thales to Buyer up to an aggregate
amount of €548,416.34.

-2-



--------------------------------------------------------------------------------



 



ARTICLE 5 — MISCELLANEOUS
     The provisions of Sections 10.6, 10.7, 10.8, 10.9, 10.10, 10.12, 10.13 and
10.14 of the Share Purchase Agreement are hereby incorporated by reference in
this Article 5 with the same effect as if such provisions were set forth herein;
provided, however, that for purposes of such incorporation, the term this
“Agreement” shall be deemed to mean this Amendment.
ARTICLE 6 — NO OTHER CHANGE
     Except for the amendment made under Article 3 above, the text of the Share
Purchase Agreement, its Exhibits and its Schedules shall remain operative and
shall continue in full force and effect. In case of discrepancy between the
provisions of this Addendum and those of the Share Purchase Agreement, the
former shall prevail.
[Signature Pages Follow]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written in
4 original copies.

                  THALES   THALES UK    
 
               
By:
  /s/ Thomas Got   By:   /s/ Thomas Got    
 
 
 
Name: Thomas Got      
 
Name: Thomas Got    
 
  Title: VP, Mergers & Acquistions       Title: Power of Attorney    
 
                THALES GERMANY   HYPERCOM    
 
               
By:
  /s/ Thomas Got   By:   /s/ Douglas J. Reich    
 
 
 
Name: Thomas Got      
 
Name: Douglas J. Reich    
 
  Title: Power of Attorney       Title: SVP, General Counsel & Secretary    

-4-